Title: From George Washington to the Citizens of Newburyport, 30 October 1789
From: Washington, George
To: Citizens of Newburyport


          
            Gentlemen,
            [30 October 1789]
          
          The demonstrations of respect and affection which you are pleased to pay to an individual, whose highest pretension is to rank as your fellow-citizen, are of a nature too distinguished not to claim the warmest return that gratitude can make.
          My endeavors to be useful to my country have been no more than the result of conscious duty—Regards like yours would reward services of the highest estimation and sacrifice: Yet it is due to my feelings, that I should tell you those regards are received with esteem, and replied to with sincerity.
          In visiting the Town of Newburyport, I have obeyed a favorite inclination, and I am much gratified by the indulgence. In expressing a sincere wish for its prosperity, and the happiness of its inhabitants, I do justice to my own sentiments, and their merit.
          
            G: Washington.
          
        